Citation Nr: 0114629	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  94-49 103	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
disability of the cervical spine.

2.  Entitlement to an evaluation in excess of 20 percent for 
degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


REMAND

The veteran's active duty included periods from December 1953 
to December 1961 and from August 1987 to November 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The veteran, in his initial claim received in November 1992, 
requested service connection for a cervical spine disorder 
and a lumbar spine disorder.  In December 1992, the RO 
received another claim in which the veteran requested 
benefits for brachial neuritis of the right upper extremity, 
right carpal tunnel syndrome, a right knee disorder, a left 
knee disorder, and left shoulder problems.

An August 1993 rating decision granted service connection for 
foraminal stenosis of C3-C6, rated as 30 percent disabling, 
and for degenerative changes of the lumbar spine rated as 10 
percent disabling.  The veteran's other claims were not 
mentioned.  

In his notice of disagreement received in September 1993 the 
veteran disagreed with the evaluations of the cervical and 
lumbar spine disorders and also asserted that the carpal 
tunnel syndrome was a separate disability.  He requested 
examination for disabilities of his neck, arms, knees and 
cervical and lumbar spine.  

A March 1994 rating decision granted service connection for 
degenerative arthritis of the lumbar spine, both knees and 
left shoulder, with compensable limitation of motion findings 
in the lumbar spine, rated as 20 percent disabling, brachial 
neuritis of the right upper extremity, rated as 20 percent 
disabling, and carpal tunnel syndrome of the right hand and 
wrist, rated as 10 percent disabling.  The 30 percent rating 
for spinal stenosis of the cervical spine was continued.  
Service connection for diabetes mellitus was denied.

In April 1994, the veteran disagreed with the decision 
denying service connection for diabetes mellitus and the 
rating for his service connected back disorder.  

A November 1994 rating decision and a November 1994 statement 
of the case addressed the issues of the ratings for the 
veteran's cervical spine disorder, his lumbar spine disorder, 
and service connection for diabetes mellitus.  

It should be noted that while the veteran originally 
disagreed with the denial of service connection for 
disabilities both knees and left shoulder, brachial neuritis 
of the right upper extremity, and carpal tunnel syndrome of 
the right hand and wrist; service connection was subsequently 
granted for these disorders; and there is no record of a 
timely notice of disagreement with the ratings assigned or 
the effective dates.  The evaluation of those disorders was 
not appealed.  Cf. Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  

Thus, the only issues requiring a statement of the case in 
November 1994 were the evaluations of the cervical and lumbar 
spine disorders and service connection for diabetes mellitus.  
It is notable that the November 1994 rating decision and 
statement of the case ascribed a 20 percent rating to the 
lumbar spine alone.

A timely appeal was received in November 1994 and the veteran 
requested a hearing.  At the hearing, the issues were 
identified as evaluation of the cervical spine, evaluation of 
the lumbar spine and service connection for diabetes 
mellitus.  

The hearing officer denied the claims.  Both the January 1996 
hearing officer decision and the January 1996 supplemental 
statement of the case listed the issue of increased 
evaluation for degenerative disc disease of the lumbar spine, 
evaluated as 20 percent disabling, without mention of knees 
and left shoulder.

The Board remanded the case in July 1996.  In August 1996, 
pursuant to the Board's remand, the RO asked the veteran to 
specify the issues he was appealing.  He was asked to respond 
promptly, preferably within 60 days.  Where evidence 
requested by the RO is not submitted within one year, a claim 
will be considered abandoned.  38 C.F.R. § 3.158 (2000).  
However, this was not a request for evidence.  Here, there 
was a perfected appeal.  A perfected appeal can only be 
withdrawn in writing, not by inaction.  38 C.F.R. § 20.204 
(2000).

In March 1998, the veteran requested that his claims be 
reopened for his service-connected conditions -- spine, back, 
shoulders, and knees.  He also requested service connection 
for a post traumatic stress disorder and depression secondary 
to his back disorder.

Development pursuant to the Board's remand resulted in the 
October 1999 grant of service connection for diabetes 
mellitus, rated as 20 percent disabling from January 1994.  
The record does not contain a timely notice of disagreement 
with the rating or effective date.  Thus, there is no 
unresolved issue pertaining to diabetes mellitus before the 
Board for appellate review.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (2000).  

The October 1999 rating decision deferred action on other 
issues, pending examination of the veteran.  The veteran had 
VA examinations in January and February 2000.  The orthopedic 
examination included findings and diagnoses pertaining to the 
veteran's cervical spine and lumbar spine.  The RO has not 
yet considered these finding in a rating decision.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  

The veteran is notified that the only issues currently before 
the Board are evaluation of his cervical spine and lumbar 
spine disabilities.  Other issues are not before the Board at 
this time.  Absent a decision, a notice of disagreement, a 
statement of the case and a substantive appeal, the Board 
does not have jurisdiction of an issue.

VCAA requires VA to make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  VCAA, to be codified at § 5103A (a).  However, it is 
ultimately the claimant's responsibility to present and 
support a claim for benefits.  VCAA, to be codified at 
§ 5107(a).  If the claimant can obtain or generate evidence 
in support of the claim, he must submit it to the RO.  If the 
claimant knows of evidence which the RO could reasonably 
obtain or generate in support of the claim, he must notify 
the RO and request assistance in obtaining the evidence.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  Thereafter, the RO should readjudicate 
the issues of entitlement to a rating in 
excess of 30 percent for the veteran's 
cervical spine disorder and a rating in 
excess of 20 percent for his lumbar spine 
disorder in light of the results of the 
orthopedic examination of February 2000 
and any other pertinent evidence added to 
the file.  The lumbar spine disorder must 
be evaluated separately from the knee and 
left shoulder disorders.

3.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

